9 F.3d 1535
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Joseph DESFONDS, Petitioner, Appellant,v.COMMONWEALTH of Massachusetts, Respondent, Appellee.
No. 93-1537.
United States Court of Appeals,First Circuit.
November 10, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Richard M. Passalacqua on brief for appellant.
Scott Harshbarger, Attorney General, and Elisabeth J. Medvedow, Assistant Attorney General, on brief for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
After carefully reviewing the parties' briefs and the record, we find that this appeal does not present a substantial question.  See Local Rule 27.1.  As a result, the judgment of the district court is summarily affirmed for essentially the reasons set forth in its thorough Memorandum and Order dated April 9, 1993.